DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed an RCE and Reply on 01 July 2022 that amended claim 1 and cancelled claims 15-17.  In response, the prior art rejections have been reformulated based on previous and newly-cited art. 
Response to Arguments
With respect to the drawing objections, Applicant states that the Examiner interview of 04 January 2022 resulted in an agreement that it is not necessary to file drawings showing the optical microscope and scanning electron microscope, digital optical microscope, arithmetic means and computer software.  The Examiner’s Interview Summary and recollection, however, indicates that agreement was only reached with respect to the flowcharts: “The Examiner suggested flow chart(s) that mirror the claims and some other drawings showing the apparatus elements outlined in the objection”.
Applicant’s arguments with respect to prior art rejection of claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant argues that Wen does not disclose or suggest the analyzing step limitations added to claim 1 in the 01 July 2022 Reply.  See the newly applied Boku (JP 3963408 B2) reference which is applied below to teach the amended limitations of claim 1 and the application of Fitzmorris as the primary reference instead of Wen.
Applicant further argues that Wen’s differential interference contrast DIC microscopy is qualitative rather than quantitative.  See the revised rejections in which Fitzmorris is applied to disclose, inter alia, quantitative analysis of glass container defects by analyzing contrast and distribution histograms while Wen is applied in a different capacity including the application of defect inspection to glass containers molded from a borosilicate glass tube.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The drawings merely include a rough illustration showing the formation of a medical glass container (Fig. 1), the glass container itself (Fig. 2) and various outputs including images and histograms (Fig. 3-7).  
New drawings have been filed 01 July 2022 for the claimed methods; while these 01 July 2022 drawings are approved for entry and adequately illustrate the claimed methods no drawings have been submitted to illustrate the various apparatus elements employed by the claimed method.  Therefore, the drawing objection is withdrawn with respect to method of claims 1-19.  But the drawing objection is maintained for the optical microscope and scanning electron microscope (claim 2); digital optical microscope (claim 3); arithmetic means (claim 12); and computer software (claims 12-14) which must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzmorris (4,691,231), Wen (Zai-Qing Wen, Gianni Torraca, Peter Masatani, Christopher Sloey, Joseph Phillips, Nondestructive Detection of Glass Vial Inner Surface Morphology with Differential Interference Contrast Microscopy, Journal of Pharmaceutical Sciences, Volume 101, Issue 4, 2012, Pg. 1378-1384, ISSN 0022-3549, https://doi.org/10.1002/jps.2304); and Boku (JP 3963408 B2).
Claim 1
In regards to claim 1, Fitzmorris discloses a method for evaluating a level of deterioration and 
(a)    a step of imaging at least a portion of a surface of the glass container to obtain its image {Fitzmorris images glass bottles with video cameras 50 including sidewall inspection per column 5, lines 36-68 and column 6, lines 57-68 which also mentions video processing of the signals from the cameras}, and
(b)    a step of analyzing a contrast of the image {see column 8, lines 36-68 and claim 12 discussing video processing computers for use with the invention wherein such computers employ software to analyze a contrast of the image.  See also contrast detection for detecting glass bottle deterioration as per column 3, lines 45-49; column 9, lines 10-51 and Figs. 4-5.  See also cites below for the determining a brightness value distribution},
wherein the step of imaging the surface is performed by imaging an outer side surface from the outside of the glass container {Figs. 1-3; column 5, line 60—column 6, line 56};
the step of analyzing comprises determining 
{see contrast detection for detecting glass bottle deterioration as per column 3, lines 45-49; column 9, lines 10-51 and Figs. 4-5.  See also column 2, lines 57-63 in which glass bottle inspection/selection standards are based on statistical analysis of the light and dark levels that indicate subtle differences between good and defective bottles including a range/level of deterioration per column 3, lines 45-49.  Column 10, lines 1-17 discuss creating a histogram count of not only the gray levels but “gray levels in groups”.  Note also that the video cameras output luminance values in a scanned image that are then digitized for analysis as per column 8, lines 4-12.  Furthermore, the very same properties of the histogram that is used by the invention to evaluate a level of deterioration are taught by Fitzmorris:  compare Fig. 4 which is a good sample/defect free glass bottle in which the distribution of the histogram is smooth, narrow distribution while Fig. 5 is a wide distribution indicative of defects including the presence of dark pixels and intermediate tones.  See below Figs. 4-5 copied from Fitzmorris.

    PNG
    media_image1.png
    412
    445
    media_image1.png
    Greyscale

Compare Fitzmorris’s Figs. 4-5 and column 10, lines 30-48 with paragraph [0040] of the instant specification indicating that a broad distribution indicates presence of multiple defects (deposits) which corresponds to the broad distribution (large difference between maximum and minimum values in the histogram) illustrated Fitzmorris’s Fig. 5.  On the other hand, Fig. 4 shows a small difference (narrow distribution) between maximum and minimum values which indicates an acceptable glass container.  Thus, Fitzsimmons’ gray value distribution histogram is correlated to the deterioration level of the glass container as claimed and infers or at least strongly suggests using the difference between the maximum and minimum brightness values to analyze contrast of the image to determine defects or other levels of deterioration in a glass container. 
Fitzmorris, however, is not relied upon to disclose determining a brightness value distribution histogram; the recited equation of calculating a difference between a maximum brightness value and a minimum brightness value from the histogram, and comparing the difference with a predetermined standard difference; or applying this defect detection algorithm to evaluate a level of deterioration and silica peeling off of a glass container molded from a borosilicate glass tube.
	Boku is an analogous reference from the same field of surface defect detection and solves a similar problem of distinguishing surface defects based on a brightness histogram.  See paragraphs [0001]-[0004].  Boku images a surface of the object using a CCD camera 1 and A/D converter as per [0005], [0007], [0010], Fig. 4, [0020].
	Boku also teaches a step of analyzing comprises determining a brightness value distribution histogram from a plurality of image pixels, wherein each image pixel is assigned a brightness value, calculating a difference between a maximum brightness value and a minimum brightness value from the histogram, and comparing the difference with a predetermined standard difference {see [0007]-[0009], [0018], [0020]-[0021]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Fitzmorris’ method of evaluation a level of deterioration of a glass container such that the Fitzmorris’ gray value distribution histogram is modified to be a brightness value distribution histogram and such that the step of analyzing comprises determining a brightness value distribution histogram from a plurality of image pixels, wherein each image pixel is assigned a brightness value, calculating a difference between a maximum brightness value and a minimum brightness value from the histogram, and comparing the difference with a predetermined standard difference as taught by Boku because Fitzmorris uses a similar gray level distribution that is already correlated to the deterioration level of the glass container as claimed, Fitzmorris already infers or at least strongly suggests using the difference between the maximum and minimum values of a histogram to analyze contrast of the image to determine defects or other levels of deterioration in a glass container and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Wen is a highly analogous reference from the same field of surface defect detection.  See cites below.  
Wen also teaches a method of evaluating a level of deterioration and silica peeling off of a glass container molded from a borosilicate glass tube {see abstract and Introduction discussing examining the inner surface morphology of glass vial for delamination scars (deterioration and silica peeling off) which may be caused by high temperature formation of the vials or from pitting from the result of ions leaching out into the glass vial as discussed on pgs. 1380-1381. See also pg. 1384 discussing glass delamination (peeling).  Also, the Introduction discusses medical glass containers for storing therapeutic proteins.  Moreover, the “molded from borosilicate” is in the preamble and is otherwise not a positive limitation of the claim.  Besides, the glass vials examined by Wen are used for pharmaceuticals which are commonly made with borosilicate as per [0002] of the instant specification.  Even further, borosilicate glass is referenced in the bibliography text of Wen thus providing context and disclosure that the glass vials inspected by Wen are indeed molded from borosilicate glass.}, comprising:
(a)    a step of imaging at least a portion of a surface of the glass container to obtain its image {See the micrograph taken of the glass vial using a digital camera recorded by a computer.  See also that Wen discloses that scanning electron microscopes are also conventionally applied to examine glass surfaces at a microscopic scale as discussed in the Introduction and on pg. 1383. See also last paragraph of Introduction; Principle of DIC Microscopy; and DIC Microscopy Experiment discussing imaging the glass container.}, and
(b)    a step of analyzing a contrast of the image {DIC is differential interference contrast microscopy that generates contrast images as discussed in the Principle of DIC Microscopy in which interference of the two light wavefronts at recombination is sensitive to optical path and refractive index differences such that the contrast is proportional to the path length gradient along the beam direction and gives the appearance of a pseudo-three dimensional image of the sample.  The DIC micrographs of Figs. 1-6 therefore include contrast and may be qualitatively analyzed by viewing these micrographs as per Pitting and Phase Separating and Glass Delamination and Discussion sections},
wherein the step of imaging the surface is performed by imaging an outer side surface of the glass container {see DIC microscopy Experiment which discusses imaging the outer surface of the glass container.  As noted above, Wen clearly discloses that the DIC microscopy used is non-destructive and does not require cutting of the glass vial prior to imaging.  See abstract, Discussion section on page 1382.  The DIC Microscopy Experiment section on pg. 379 also discusses putting a stopper on the vial opening to reduce contamination prior to imaging.  Moreover, the glass vials are small objects.  Taken together, the imaging must be occurring from outside the small, uncut, stoppered glass vial.  In other words, how would an imaging device fit within such a small, closed space of an uncut (intact), stoppered glass vial? 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Fitzmorris’ method of evaluating a level of deterioration of a glass container such that the method evaluates a level of deterioration and silica peeling off of a glass container molded from a borosilicate glass tube as taught by Wen because Fitzmorris motivates automation of manual glass bottle inspectors to increase accuracy in column 1, line 48-column 2, line 50 which mentions applying contrast detection for detecting glass bottle deterioration as per column 3, lines 45-49 and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 2
In regards to claim 2, Fitzmorris is not relied upon to disclose but Wen teaches wherein the step of imaging is performed with an optical microscope or a scanning electron microscope {the DIC microscope is an optical microscope as discussed in the Principle of DIC Microscopy.  See also the SEMs cross referenced above which are further discussed in the Introduction and on pg. 1383}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Fitzmorris imaging step such that the step of imaging is performed with an optical microscope or a scanning electron microscope as taught by Wen because doing so permits examination of smaller-sized defects thereby increasing the range of detectable defects and particularly those found in glass containers molded from borosilicate glass and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 3
In regards to claim 3, Wen is not relied upon to disclose but Wen teaches that the imaging step is performed with a digital optical microscope {the DIC microscope is an optical microscope as discussed in the Principle of DIC Microscopy that generates an image that is digitized into a micrograph by a digital camera as discussed in DIC Microscopy Experiment and thus comprises a “digital optical microscope”}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Fitzmorris imaging step such that the step of imaging is performed with a digital optical microscope as taught by Wen because doing so 
permits examination of smaller-sized defects thereby increasing the range of detectable defects and particularly those found in glass containers molded from borosilicate glass
and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 4
In regards to claim 4, Fitzmorris is not relied upon to disclose but Wen teaches wherein the imaging step is performed with a digital optical magnification of 200X to 500X {See Figs. 1-6, particularly drawing descriptions thereof discussing/showing DIC micrographs taken at magnifications of 400x or 200x both of which are within the claimed range.  See also MPEP 2131.03 for range anticipation}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Fitzmorris imaging step such that the step of imaging is performed with a digital optical magnification of 200X to 500X as taught by Wen because doing so permits examination of smaller-sized defects thereby increasing the range of detectable defects and particularly those found in glass containers molded from borosilicate glass and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 7
In regards to claim 7, Fitzmorris is not relied upon to disclose but Wen teaches wherein the outer side surface is 3 to 5 mm from a heel of the container {see Vial Inner Surface Scanning which discussing DIC pictures taken from the sidewall of the heel section from 1 to 10mm which fully encompasses and overlaps the claimed range.  See also MPEP 2131.03 for range anticipation}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Fitzmorris imaging step such that the step of imaging is performed on the outer side surface is 3 to 5 mm from a heel of the container as taught by Wen because doing so permits examination of particular defects of concern in the particular location taught by Wen thereby increasing the accuracy of defect detection for defects found in glass containers molded from borosilicate glass as also taught by Wen and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 8
In regards to claim 8, Fitzmorris discloses wherein the step of imaging the portion of the surface is performed during or after manufacture of the glass container {see Figs. 1-2, 9, column 1, lines 5-column 2, line 56; column 3, lines 45-64}.
Claim 9
In regards to claim 9, Fitzmorris is not relied upon to disclose but Wen teaches wherein the step of imaging the portion of the surface is performed before or after annealing of the glass container {DIC Microscopy Experiment discussing imaging the surface of glass container while noting that the inspection is performed after the container is fully manufactured including annealing of the glass container}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Fitzmorris imaging step such that the step of imaging is performed before or after annealing of the glass container as taught by Wen because doing so permits examination of the glass container during a convenient time in the manufacturing process such as after annealing when the glass container is less fragile  and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 10
In regards to claim 10, Fitzmorris discloses wherein the image is a grayscale digital image {see column 3, lined 11-15; column 4, lines 1-5; column 8, lines 8-15}.
Claim 11
In regards to claim 11, Fitzmorris discloses wherein the image is a color or grayscale image which is converted into a grayscale digital image {see column 3, lined 11-15; column 4, lines 1-5; column 8, lines 8-15}.
Claim 13
In regards to claim 13, Fitzmorris discloses wherein the step of analyzing a contrast of the image is performed using computer software {see column 8, lines 36-68 and claim 12 discussing video processing computers for use with the invention wherein such computers employ software to analyze a contrast of the image.  See also contrast detection for detecting glass bottle deterioration as per column 3, lines 45-49; column 9, lines 10-51 and Fig. 5}.
Claim 14
In regards to claim 14, Fitzmorris discloses wherein the image is a grayscale digital image, and the step of analyzing the contrast of the image is performed using computer software {for grayscale see column 9, lines 11-19 discussing gray levels having 256 level (grayscale) resolution.  For contrast and software see column 8, lines 36-68 and claim 12 discussing video processing computers for use with the invention wherein such computers employ software to analyze a contrast of the image {see contrast detection for detecting glass bottle deterioration as per column 3, lines 45-49; column 9, lines 10-51 and Figs. 4-5}.
Claim 18
In regards to claim 18, Fitzmorris discloses wherein the container {see contrast detection for detecting glass bottle deterioration as per column 3, lines 45-49; column 9, lines 10-51 and Figs. 4-5.  See also column 2, lines 57-63 in which glass bottle inspection/selection standards are based on statistical analysis of the light and dark levels that indicate subtle differences between good and defective bottles including a range/level of deterioration per column 3, lines 45-49.  Column 10, lines 1-17 discuss creating a histogram count of not only the gray levels but “gray levels in groups”.  Note also that the video cameras output luminance values in a scanned image that are then digitized for analysis as per column 8, lines 4-12.  Furthermore, the very same properties of the histogram that is used by the invention to evaluate a level of deterioration are taught by Fitzmorris:  compare Fig. 4 which is a good sample/defect free glass bottle in which the distribution of the histogram is smooth distribution while Fig. 5 is a distribution indicative of defects including the presence of dark pixels and intermediate tones.  See below Figs. 4-5 from Fitzmorris.
Compare Fitzmorris’s Figs. 4-5 and column 10, lines 30-48 with paragraph [0040] of the instant specification indicating that a broad distribution indicates presence of multiple defects (deposits) which corresponds to the broad distribution (large difference between maximum and minimum values in the histogram) illustrated Fitzmorris’s Fig. 5.  On the other hand, Fig. 4 shows a small difference (narrow distribution) between maximum and minimum values which indicates an acceptable glass container.  Thus, Fitzsimmons’ gray value distribution histogram is correlated to the deterioration level of the glass container as claimed and infers or at least strongly suggests using the difference between the maximum and minimum brightness values to analyze contrast of the image to determine defects or other levels of deterioration in a glass container}. 
	Boku teaches the step of analyzing the contrast of the image is performed by analyzing the brightness values of the plurality of image pixels including a brightness value distribution histogram {see [0007]-[0009], [0018], [0020]-[0021]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Fitzmorris’ method of evaluation a level of deterioration of a glass container such that the gray value contrast analysis is modified to analyze the brightness values of the plurality of image pixels and wherein the gray value distribution histogram is modified to be a brightness value distribution histogram as taught by Boku because Fitzmorris uses a similar gray level distribution that is already correlated to the deterioration level of the glass container as claimed, Fitzmorris already infers or at least strongly suggests using the difference between the maximum and minimum values of a histogram to analyze contrast of the image to determine defects or other levels of deterioration in a glass container and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 19
In regards to claim 19, Fitzmorris discloses wherein the column 10, lines 1-17 discuss creating a histogram count of not only the gray levels but “gray levels in groups”.  Furthermore, the very same properties of the histogram that are used by the invention to evaluate a level of deterioration are taught by Fitzmorris:  compare Fig. 4 which is a good sample/defect free glass bottle in which the distribution of the histogram is smooth distribution while Fig. 5 is a distribution indicative of defects including the presence of dark pixels and intermediate tones.  Compare with paragraph [0040] of the instant specification indicating that a broad distribution indicates presence of multiple defects (deposits) which correspond to the dark and intermediate values Fitzmorris’s Fig. 5.  Still further, the dark pixels that serve as defect features in Fitzmorris’s brightness histogram correspond to surface contamination such as dirt as per column 10 lines 37-48.  In the eyes of the camera and histogram, alkaline deposits are equivalent to dirt as both are surface contaminants that produce dark pixels in the image.  Thus, Fitzsimmons’ gray level distribution histogram is correlated to an amount of alkaline deposits on the inner side surface of the glass container as claimed.
Boku teaches the step of analyzing the contrast of the image is performed by analyzing the brightness values of the plurality of image pixels including a brightness value distribution histogram {see [0007]-[0009], [0018], [0020]-[0021]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Fitzmorris’ method of evaluation a level of deterioration of a glass container such that the gray value contrast analysis is modified to analyze the brightness values of the plurality of image pixels and wherein the gray value distribution histogram is modified to be a brightness value distribution histogram as taught by Boku such that the brightness distribution histogram is correlated to an amount of alkaline deposits on the inner side surface of the glass container because Fitzmorris uses a similar gray level distribution that is already correlated to the deterioration level of the glass container as claimed, Fitzmorris already infers or at least strongly suggests using the difference between the maximum and minimum values of a histogram to analyze contrast of the image to determine defects or other levels of deterioration in a glass container; because Wen’s contrast analysis to detect defects already includes detecting alkaline deposits on the inner side surface of the glass container {see Pitting and Phase Separation on page 1380 discussing alkaline deposits (alkali sodium and borate ion deposits)} and/or because doing so merely combines prior art elements according to known methods to yield predictable results.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzmorris, Wen and Boku as applied to claim 1 above, and further in view of AAPA (Applicant’s Admitted Prior Art), and Goda (US 20190336358 A1).
Claim 12
In regards to claim 12, Fitzmorris discloses wherein the image is a color or grayscale image {see cites above for claims 10 and 11) 
Goda is analogous art because it is directed to a common problem of digitizing microscope images.  Goda provides evidence that grayscale images are conventionally converted into a grayscale digital image by an arithmetic means using computer software {see [0066] discussing converting images from a digital microscope into a grayscale digital image using software while noting that software runs on a computer having arithmetic means (e.g. ALU, CPU) to perform the calculations for digitizing}.
Applicant also admits that converting an image into a grayscale digital image by using by an arithmetic means using computer software in [0024] of the instant application as filed.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Wen’s microscopy image generation that employs a digital camera to perform grayscale digitization to convert into a grayscale digital image by an arithmetic means using computer software as taught by Goda and/or AAPA because doing so merely combines prior art elements according to known methods to yield predictable results.
Conclusion
In an effort to promote compact prosecution the Examiner has identified allowable subject matter in [0041]-[0042] of the instant specification which discloses ranges for the difference value between the maximum and minimum brightness value of the brightness value distribution histogram:  between 50 and 140 for a deposit and potential peeling off of silica that has not been sufficiently removed and between 10 and 20 for a sufficiently removed deposit, wherein the brightness values range from 0 to 255.
The following is an examiner’s statement of reasons for allowance: Although the brightness value distribution histogram and the difference value between the maximum and minimum brightness value of the brightness value distribution histogram has been demonstrates as being obvious the specific value ranges for these differences, as summarized above, have not been disclosed or fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ennis discloses applying a SEM for a morphological mapping study to determine surface relief along the length of an inner vial wall of a borosilicate glass vial and measuring the heel (3-5mm).  See pages 395-396 and 398-299.  
Histograms are widely applied to detect defects in a variety of products and materials.  See Ribnick (US 20130208978 A1) inspecting glass materials, webs, films, etc per [0023] with histograms in [0042].  See also Miller (US 20050168732 A1) including [0014], [0024] discussing the use of a “standard” histogram to determine contamination.  Also see Giebel (US 4428674 A) which is similar to Fitzmorris, applied above.  See also Andrews (US 20060181700 A1) including [0004] discussing inspecting surface geometry such as flatness and roughness, presence of particles, growths, etc. on the surface using histograms per [0587].  Also see Milne (US 20140177932 A1) including [0145] for detection of contaminates using a histogram per [0259]-[0260].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486